Citation Nr: 1147427	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for myofascial lumbar syndrome, claimed as a back/spinal injury.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to nonservice-connected pension benefits is addressed in the Remand section of this decision and is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced low back pain and strain during military service, which resolved with no residual disability.

2.  The Veteran's current low back disability is not related to service, nor did it manifest to a compensable degree within one year of service.


CONCLUSION OF LAW

Myofascial lumbar syndrome was not incurred in or aggravated by the Veteran's active military service, nor may arthritis of the lumbar spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by letter sent to the Veteran in April 2009.  The letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the April 2009 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's enlistment and separation examinations, service treatment records, private, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of claims for disability compensation, the assistance provided to the claimant shall include providing medical examinations or obtaining medical opinions when such examinations or opinions are necessary to make a decision on the claims.  An examination or opinion shall be treated as being necessary to make a decision on a claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claims.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

Here the Veteran was afforded VA examinations in June 2009.  An addendum to the examinations with a medical opinion was added in August 2009.  This addendum included a complete review of the claims file and service treatment records.  The examiner then offered a detailed medical opinion regarding the Veteran's low back disorder.  This examination is adequate for rating purposes because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, appropriate testing, and provided an etiology opinion with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim for service connection for a low back disability.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic diseases, including arthritis, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty. 38 C.F.R. § 3.307.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims, in essence, that while serving on active duty he was treated for low back pain or a spinal injury.  This back disorder has continued to the present time.

The Veteran's April 1971 enlistment examination was normal.

June 1972 service treatment records reveal complaints of  low back pain at both sides of the abdomen.  Lumbosacral muscles were tight.  The lumbosacral spine was negative.  The impression was a lumbosacral strain.

An August 1972 service treatment records noted complaints of low back pain since May 1972 when the Veteran fell off of a horse.   He had been seen many times since for the pain with no avail.  The examiner noted a full range of motion of the spine with some pulling sensation.  X-rays of the lumbar spine were normal. The impression was chronic low back pain (ligaments).  It was treated with heat and exercise and resolved in service.  

In a VA examination in June 2009 the Veteran's claim file was not available for review by the examiner.  The Veteran claimed to have lower back pain and a strain during service.   He reported constant dull low back pain associated with numbness in both lower extremities with radiation of pain to the buttocks.  He also noted left upper extremity ulnar nerve distribution aching and numbness that he also related to his spine.  There were no periods of flare ups. He utilized no assistive devices or braces.  He has been unemployed for a couple of years secondary to the economy and breaking his right hand on the job.  The examiner noted that he was not unemployed due to his back.  
Examination revealed a normal gait.  There was tenderness in the left lumbar paraspinous musculature without spasm.  X-rays revealed minimal early degenerative changes about L4, and mild degenerative changes at T12-L1.  The lumbar spine was otherwise normal.  Subsequently in an August 2009 addendum,  the examiner reviewed the service medical records, with the June 2009 examination and X-rays.  He opined that the current myofascial lumbar syndrome was secondary to mild degenerative changes and was less likely than not related to the episodic lumbar strain that was evidenced a couple of times during service; and, was more likely than not related to chronic degenerative changes as a result of aging, musculoskeletal deconditioning due to physical inactivity and a genetic predisposition for developing degenerative spine conditions.

On the basis of the foregoing evidence, the Board finds that service connection for myofascial lumbar syndrome is not warranted.  Although the Board concedes that the Veteran had low back pain and a low back strain in service, the service medical records indicate that the symptoms had resolved prior to discharge.   

The Veteran is competent to state the symptomatology that he has been experiencing since service, to include recurring pain.  He is not, however, competent to render a diagnosis of any myofascial lumbar  syndrome disability.  As a limited exception to this rule, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, none of the criteria under Jandreau have been satisfied.  Accordingly, the lay evidence here does not establish that his current myofascial lumbar  syndrome diagnosis is related to the low back strain he experienced in service.

Specifically, the VA examiner noted the Veteran's complaints of pain and aching, as well as the low back pain and strain in service.  After examination, claims file review, and x-rays, the VA examiner found that the current myofascial syndrome was less likely than not related to the episodic lumbar strain experienced during service, and was more likely than not related to chronic degenerative changes as a result of aging and musculoskeletal deconditioning.  

There are no medical opinions of file which supports the Veteran's contentions that his current myofascial lumbar syndrome was directly related to the low back pain and strain he experiences in service.  Instead, the Veteran's in-service low back pain and strain are shown to have resolved in service.  Accordingly, the Board must deny the Veteran's claim of service connection for a myofascial lumbar syndrome.


Pension

The Veteran contends that he is unable to work due to his disabilities, specifically his back, shoulder, hips, and other musculoskeletal aches and pains.  

Non service-connected pension benefits are payable to a Veteran who served for ninety (90) days or more during a period of war, which is not in dispute here, and who was permanently and totally disabled due to nonservice-connected disabilities that are not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  If a Veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4, see also Brown v. Derwinski, 2 Vet. App. 444, 446 (1992).  

To be eligible for VA pension, the evidence of record must demonstrate that the Veteran is permanently and totally disabled for nonservice-connected disabilities that are not the result of his own willful misconduct.  For the purposes of pension benefits, the person shall be considered to be permanently and totally disabled if such individual is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or is suffering from (1) any disability which is sufficient to render it impossible for the average person to obtain a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or (2) any disease or disorder determined by the VA Secretary to be of such nature or extent as to justify a determination that persons suffering there from are permanently and totally disabled.  See 38 U.S.C.A. § 1501 (a); 38 C.F.R. §§ 3.340 (b), 4.15.  

One way for a Veteran to be considered permanently and totally disabled for VA pension purposes is to satisfy the "average person" test.  38 U.S.C.A. § 1502 (a) and 38 C.F.R. § 4.15.  See Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the Veteran must have the permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  The evidence does not show, and the Veteran does not claim, that he meets any of these criteria.  

All Veterans who are basically eligible for pension benefits and who are unable to secure or follow a substantially gainful occupation by reason of disabilities, which are likely to be permanent, shall be rated as permanently and totally disabled.  For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16 is a requisite.  When the percentage requirements are met, and the disabilities involved are rated permanent in nature, a rating of permanent and total disability will be assigned if the Veteran is found to be unable to secure or follow substantially gainful employment for reason of such disability.  Prior employment or unemployment status is immaterial if in a judgment by a rating board the Veteran's disabilities render him or her unemployable.  38 C.F.R. § 4.17.  

The percentage requirements of 38 C.F.R. § 4.16 are as follows: if there is only one disability, this disability shall be rated at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring a combined rating to 70 percent or more.  See 38 C.F.R. § 4.16.  

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the Rating Schedule, but is found to be unemployable for reason of his disabilities, age, occupational background, and other related factors, a permanent and total disability rating for pension purposes may be assigned on an extraschedular basis.  See 38 C.F.R. § 38 C.F.R. § 3.321 (b), 4.17 (b).  

The record shows that the Veteran was born in August 1952, is 59 years old and completed the 12th grade in school.  In his April 2009 claim he reported that he was unemployed as of August 2007 as a truck driver.  

The RO has assigned disability ratings of 10 percent for the Veteran's service connected tinnitus, and 0 percent for his service connected bilateral hearing loss.  The Veteran's non-service connected disabilities and their evaluations are as follows:

Myofascial lumbar syndrome-                               10 percent
Osteoarthritis, bilateral shoulders and left hip-      10 percent
Gastrointestinal reflux disease-                                0 percent
Hepatitis C-                                                              0 percent
Xerosis, skin-                                                           0 percent 

A combined evaluation for pension purposes of 30 percent is shown.  

The Veteran underwent a VA examination in June 2009 to assess his level of disability for pension purposes.  The examiner noted no general medical issues.  The Veteran stated that his main reason for unemployment was joint pain involving his back, shoulders, and some of his other joints which ached constantly.  He also noted decreased vision beginning in January 2009.  The examiner noted treatment by VA in February 2009 for viral conjunctivitis.  No retinopathy was otherwise noted.    He had been working in 2007 when he was injured on the job breaking his hand.  He was let go in August 2007 and reportedly had not worked since that time.  The examiner however noted that he had been working since November 2008 when his unemployment benefits ended.  The Veteran noted that he was happy with his current treatment for GERD.  The examiner noted that the Veteran's non-service connected issues, including hepatitis C were not causes of his unemployability.  
  
In this case, while the Veteran's disabilities undoubtedly would make his work more difficult, there is no medical evidence to the effect that they would prevent him from working.  The Veteran's work history includes being a truck driver, as well as working in electronics and security.  The evidence indicates that he would be qualified for a sedentary-type position.  No medical evidence of record reflects that the Veteran's disabilities preclude him from securing and following substantially gainful employment, even when considering age, occupational background and other related factors.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a myofascial lumbar syndrome is denied.


REMAND

The Veteran contends that he is unable to work due to his disabilities, specifically his back, shoulder, hips, and other musculoskeletal aches and pains.  

Non service-connected pension benefits are payable to a Veteran who served for ninety (90) days or more during a period of war, which is not in dispute here, and who was permanently and totally disabled due to nonservice-connected disabilities that are not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  If a Veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4, see also Brown v. Derwinski, 2 Vet. App. 444, 446 (1992).  

To be eligible for VA pension, the evidence of record must demonstrate that the Veteran is permanently and totally disabled for nonservice-connected disabilities that are not the result of his own willful misconduct.  For the purposes of pension benefits, the person shall be considered to be permanently and totally disabled if such individual is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or is suffering from (1) any disability which is sufficient to render it impossible for the average person to obtain a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or (2) any disease or disorder determined by the VA Secretary to be of such nature or extent as to justify a determination that persons suffering there from are permanently and totally disabled.  See 38 U.S.C.A. § 1501 (a); 38 C.F.R. §§ 3.340 (b), 4.15.  

The Veteran underwent a VA examination in June 2009 to assess his level of disability for pension purposes.  The examiner noted no general medical issues.  The Veteran stated that his main reason for unemployment was joint pain involving his back, shoulders, and some of his other joints which ached constantly.  He also noted decreased vision beginning in January 2009.  The examiner noted treatment by VA in February 2009 for viral conjunctivitis.  No retinopathy was otherwise noted.    He had been working in 2007 when he was injured on the job breaking his hand.  He was let go in August 2007 and reportedly had not worked since that time.  The examiner however noted that he had been working since November 2008 when his unemployment benefits ended.  The Veteran noted that he was happy with his current treatment for GERD.  The examiner noted that the Veteran's non-service connected issues, including hepatitis C were not causes of his unemployability but no rationale was given for that opinion.  This opinion is therefore inadequate for rating purposes.  Similarly, the August 2010 VA opinion that the Veteran was not hindered form working is also without any reason or rationale provided.
Therefore, remand is required in order to obtain an examination and an opinion with a complete rationale included.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the effect of all of his disabilities, both service-connected and nonservice-connected, on his employability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's disabilities are permanent and render him unable to obtain or maintain substantially gainful employment.

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicating whether any notice that was sent was returned as undeliverable. 

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


